Exhibit 10.7

FORM OF SECURITY AGREEMENT

This SECURITY AGREEMENT, dated as of [                    ], 2013 (as amended,
amended and restated, supplemented or otherwise modified from time to time, this
“Agreement”), is entered into by and among HASI CF I Borrower LLC, a Delaware
limited liability company (“Borrower HASI”), HAT CF I Borrower LLC, a Delaware
limited liability company (“Borrower HAT”, and together with Borrower HASI, the
“Grantors”) and The Bank of New York Mellon, as Collateral Agent (in such
capacity, and including any permitted successors or assigns, the “Collateral
Agent”) for the benefit of the Secured Parties (as defined below).

WHEREAS, each Grantor is, concurrently with the execution and delivery of this
Agreement, entering into that certain Loan Agreement (PF), dated as of the date
hereof (as amended, supplemented, amended and restated or otherwise modified
from time to time, the “Loan Agreement”), with the financial institutions from
time to time parties thereto (collectively, the “Lenders”), and Bank of America,
N.A., as Administrative Agent for the Lenders pursuant to which the Lenders have
agreed to make Loans on the terms and conditions set forth therein;

WHEREAS, each Grantor has determined that its execution, delivery and
performance of this Agreement directly or indirectly benefits, and is within the
best interests of, such Grantor;

WHEREAS, in order to induce the Secured Parties to enter into the Loan Agreement
and to secure the prompt and complete payment, observance and performance of the
Obligations, each Grantor has agreed to grant a continuing security interest in
and to the Collateral; and

WHEREAS, it is a condition precedent for the effectiveness of the Loan Agreement
that the parties hereto enter into this Agreement;

NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

Section 1. Definitions, Etc.

1.01 Certain Uniform Commercial Code Terms. As used herein, the terms
“Accession”, “Account”, “As-Extracted Collateral”, “Chattel Paper”, “Commodity
Account”, “Commodity Contract”, “Deposit Account”, “Document”, “Electronic
Chattel Paper”, “Equipment”, “Fixture”, “General Intangible”, “Goods”,
“Instrument”, “Inventory”, “Investment Property”, “Letter-of-Credit Right”,
“Proceeds”, “Promissory Note” and “Supporting Obligations” have the respective
meanings set forth in Article 9 of the NYUCC, and the terms “Financial Asset”,
“Instruction”, “Securities”, “Securities Account” and “Security Entitlement”
have the respective meanings set forth in Article 8 of the NYUCC.



--------------------------------------------------------------------------------

1.02 Additional Definitions. Unless otherwise defined herein, all capitalized
terms used in this Agreement, including in the foregoing recitals, shall have
the meanings set forth in the Loan Agreement and the rules of construction set
forth therein shall apply hereto. In addition, as used herein:

“Account Collateral” means all Accounts of each Grantor, whether now owned or
hereafter acquired by such Grantor.

“Accounts” has the meaning assigned such term in the Depositary Agreement.

“Agreement” has the meaning assigned to such term in the preamble.

“Assigned Agreements” has the meaning assigned to such term in Section 3(r).

“Collateral” has the meaning assigned to such term in Section 3.

“Collateral Agent” has the meaning assigned to such term in the preamble.

“Copyright Collateral” means all Copyrights of each Grantor, whether now owned
or hereafter acquired by such Grantor.

“Copyrights” means all copyrights, copyright registrations and applications for
copyright registrations, including all renewals and extensions thereof, all
rights to recover for past, present or future infringements thereof and all
other rights whatsoever accruing thereunder or pertaining thereto.

“Grantor” has the meaning assigned to such term in the preamble.

“Intellectual Property” means, collectively, all Copyright Collateral, all
Patent Collateral and all Trademark Collateral, together with (a) all
inventions, processes, production methods, proprietary information, know-how and
trade secrets, whether now owned or hereafter acquired by each Grantor; (b) all
licenses or user or other agreements whether now or hereafter granted to each
Grantor with respect to any of the foregoing; (c) all information, customer
lists, identification of suppliers, data, plans, blueprints, specifications,
designs, drawings, recorded knowledge, surveys, engineering reports, test
reports, manuals, materials standards, processing standards, performance
standards, catalogs, computer and automatic machinery software and programs,
whether now owned or hereafter acquired by each Grantor; (d) all field repair
data, sales data and other information relating to sales or service of products
now or hereafter manufactured, whether now owned or hereafter acquired by each
Grantor; (e) all accounting information and all media in which or on which any
information or knowledge or data or records may be recorded or stored and all
computer programs used for the compilation or printout of such information,
knowledge, records, monitoring or data, in each case whether now owned or
hereafter acquired by each Grantor; (f) all licenses, consents, permits,
variances, certifications and approvals of any Governmental Authority now or
hereafter held by each Grantor; and (g) all causes of action, claims and
warranties now or hereafter owned or acquired by each Grantor in respect of any
of the items listed above.

 

2



--------------------------------------------------------------------------------

“Intercreditor Agreement” has the meaning assigned to such term in Section 5.14.

“Lender” has the meaning assigned to such term in the recitals.

“NYUCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

“Patent Collateral” means all Patents of each Grantor, whether now owned or
hereafter acquired by such Grantor, and all income, royalties, damages and
payments now or hereafter due and/or payable under or with respect thereto.

“Patents” means all patents and patent applications, including the inventions
and improvements described and claimed therein together with the reissues,
divisions, continuations, renewals, extensions and continuations-in-part
thereof, all income, royalties, damages and payments now or hereafter due and/or
payable with respect thereto, all damages and payments for past or future
infringements thereof and rights to sue therefor, and in each case all rights
corresponding thereto throughout the world.

“Payoff Letter” has the meaning assigned to such term in Section 4.12.

“Person” means any individual, corporation, company, voluntary association,
partnership, limited liability company, joint venture, trust, unincorporated
organization or government (or any agency, instrumentality or political
subdivision thereof).

“Loan Agreement” has the meaning assigned to such term in the recitals.

“Revenue Account” has the meaning assigned to such term in the Depositary
Agreement.

“Trademark Collateral” means all Trademarks of each Grantor, whether now owned
or hereafter acquired by such Grantor, together, in each case, with the goodwill
of the business connected with the use of, and symbolized by, each such trade
name, trademark and service mark.

“Trademarks” means all trade names, trademarks and service marks, logos,
trademark and service mark registrations, and applications for trademark and
service mark registrations, including all renewals of trademark and service mark
registrations, all rights to recover for all past, present and future
infringements thereof and all rights to sue therefor, and all rights
corresponding thereto throughout the world.

Section 2. Representations and Warranties. Each Grantor represents and warrants
to the Collateral Agent for the benefit of the Secured Parties that:

2.01 Organizational Matters; Enforceability, Etc. (a) It is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization and is duly qualified, authorized to do business in, and in good
standing as foreign corporations in each jurisdiction where failure to be so
qualified could reasonably be expected to have a Material Adverse Effect. The
execution, delivery and performance of this Agreement, and the grant of the

 

3



--------------------------------------------------------------------------------

security interests pursuant hereto, (i) are within its powers and have been duly
authorized by all necessary corporate, limited liability company or other
action, (ii) do not require any Governmental Approval of any Governmental
Authority, except as have been obtained or made and are in full force and effect
or are not required on or prior to the date hereof, (iii) will not violate in
any material respect any Applicable Law or its charter, limited liability
company agreement, operating agreement, by-laws or other organizational
documents or any order of any Governmental Authority or court binding upon it or
its property, (iv) will not violate or result in a default in any material
respect under any indenture, agreement or other instrument binding upon it or
any of its Property, and (v) other than the Liens created in favor of the
Collateral Agent for the benefit of the Secured Parties, will not result in the
creation or imposition of any lien, charge or encumbrance on any of its asset.

(b) This Agreement has been duly executed and delivered by such Grantor and
constitutes, a legal, valid and binding obligation of such Grantor, enforceable
against it in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws of
general applicability affecting the enforcement of creditors’ rights.

(c) Such Grantor is not a “registered investment company” or a company
“controlled” by a “registered investment company” or a “principal underwriter”
of a “registered investment company” as such terms are defined in the Investment
Company Act of 1940.

2.02 Title. Such Grantor owns the Collateral purported to be owned by it or
otherwise has the rights it purports to have in each item of Collateral and, as
to all Collateral whether now existing or hereafter acquired, will continue to
own or have such rights in each item of the Collateral in each case free and
clear of any and all Liens, rights or claims of all other Persons, other than
the Liens created in favor of the Collateral Agent for the benefit of the
Secured Parties or Permitted Liens.

2.03 Names, Etc. Except as updated as permitted by Section 11.1.1(j) of the Loan
Agreement, the full and correct legal name, type of organization, jurisdiction
of organization, organizational ID number (if applicable) and mailing address of
such Grantor as of the date hereof are correctly set forth in Annex 1. Said
Annex 1 correctly specifies (a) the location of the chief executive office of
such Grantor, and (b) each location where any financing statement naming such
Grantor as debtor is currently on file.

2.04 Changes in Circumstances. Such Grantor has not (a) within the period of
four (4) months prior to the date hereof, changed its “location” (within the
meaning of Section 9-307 of the NYUCC), (b) except as specified in Annex 1,
heretofore changed its name, or (c) except as specified in Annex 2, heretofore
become a “new debtor” (within the meaning of Section 9-102(a)(56) of the NYUCC)
with respect to a currently effective security agreement previously entered into
by any other Person.

2.05 Promissory Notes. Annex 3 sets forth a complete and correct list of all
Promissory Notes (other than any held in a Securities Account) held by such
Grantor on the date hereof.

 

4



--------------------------------------------------------------------------------

2.06 Intellectual Property. (a) Schedule 10.1.31 to the Loan Agreement sets
forth a complete and correct list of all Copyrights, Patents and Trademarks
owned by such Grantor on the date hereof (or, in the case of any supplement
thereto effecting a pledge thereof, as of the date of such supplement).

(b) Except pursuant to licenses and other user agreements entered into by such
Grantor in the ordinary course of business that are listed in Schedule 10.1.31
to the Loan Agreement(including as supplemented by any supplement effecting a
pledge thereof), such Grantor has done nothing to authorize any other Person to
use any Copyright, Patent or Trademark listed therein, and to such Grantor’s
knowledge, all registrations listed therein are, except as noted therein, in
full force and effect.

(c) To such Grantor’s knowledge, (i) except as set forth in Schedule 10.1.31 to
the Loan Agreement (as supplemented by any supplement effecting a pledge
thereof), owns or has the lawful right to use all Intellectual Property
necessary for the conduct of its business, without conflict with any rights of
others, except as could not reasonably be expected to have a Material Adverse
Effect. There is no pending or, to such Grantor’s Knowledge, threatened
Intellectual Property Claim with respect to any Grantor or any of its Property
(including any Intellectual Property), except as could not reasonably be
expected to have a Material Adverse Effect. Except as disclosed on Schedule
10.1.31 to the Loan Agreement, Related Borrower Parties do not pay or owe any
Royalty or other compensation to any Person with respect to any Intellectual
Property. All registered Intellectual Property owned, used or licensed by, or
otherwise subject to any interest of, any Related Borrower Party is show on
Schedule 10.1.31 to the Loan Agreement (as so supplemented).

2.07 Accounts. The only Deposit Accounts and Securities Accounts owned by such
Grantor are the Accounts. Such Grantor do not own any Commodity Accounts.

2.08 Commercial Tort Claims. Annex 7 sets forth a complete and correct list of
all commercial tort claims of such Grantor in existence on the date hereof which
are in excess of $100,000.

2.09 Security Interests. The security interests granted to the Collateral Agent
for the benefit of the Secured Parties pursuant to this Agreement in the
Collateral (a) upon proper filing of financing statements naming such Grantor as
“debtor” and the Collateral Agent as “secured party”, constitute as to personal
property included in the Collateral and, with respect to subsequently acquired
personal property included in the Collateral, subject to the terms of this
Agreement, will constitute, a perfected security interest under the NYUCC to the
extent a security interest can be perfected by properly filing such financing
statements, and (b) are, and, with respect to such subsequently acquired
personal property, subject to the terms of this Agreement, will be, as to the
Collateral perfected under the NYUCC as aforesaid, superior and prior to the
rights of all third Persons now existing or hereafter arising whether by way of
any lien or otherwise, subject to Permitted Liens. Except to the extent control
of portions of such Collateral is required for perfection, all such action as is
necessary has been or will be taken to establish and perfect the Collateral
Agent’s rights in and to such Collateral, in accordance with the terms of this
Agreement, to the extent the Collateral Agent’s security interest can be

 

5



--------------------------------------------------------------------------------

perfected by proper filing of a financing statement, including any recording,
filing, registration, giving of notice or other similar action. No filing,
recordation, re-filing or re-recording other than those listed on Annex 1 hereto
(as the same may be supplemented from time to time) is necessary to perfect and
maintain the perfection of the Liens created by this Agreement on the
Collateral, to the extent the Collateral Agent’s security interest can be
perfected by proper filing of a financing statement (except to the extent that
such filings or recordings are, by their nature, filings or recordings to be
made at a later date). Such Grantor shall properly deliver or cause to be
delivered on the date hereof to the Collateral Agent, in accordance with the
terms of this Agreement, all such Collateral that requires perfection of the
Lien and security interest described above by possession.

Section 3. Collateral. As collateral security for the prompt and complete
payment and performance in full when due (whether at stated maturity, by
acceleration or otherwise) of the Obligations, each Grantor hereby
unconditionally assigns, pledges and grants to the Collateral Agent, for the
benefit of the Secured Parties as hereinafter provided a first priority security
interest in and continuing Lien on all of such Grantor’s right, title and
interest in, to and under all personal property of such Grantor including but
not limited to such Grantor’s right, title and interest in the following
property, in each case whether tangible or intangible, wherever located, and
whether now owned by such Grantor or hereafter acquired and whether now existing
or hereafter coming into existence (all of the property described in this
Section 3 being collectively referred to herein as the “Collateral”):

(a) all Accounts (as defined in the NYUCC);

(b) all Account Collateral;

(c) all As-Extracted Collateral;

(d) all Chattel Paper;

(e) all Documents;

(f) all Equipment;

(g) all Fixtures;

(h) all General Intangibles;

(i) all Goods not covered by the other clauses of this Section 3;

(j) all Instruments, including all Promissory Notes;

(k) all Intellectual Property;

(l) all Inventory;

(m) all money and Deposit Accounts (including any Account), together with all
amounts on deposit from time to time in such Deposit Accounts;

 

6



--------------------------------------------------------------------------------

(n) all Investment Property not covered by other clauses of this Section 3,
including all Securities, all Securities Accounts and all Security Entitlements
with respect thereto and Financial Assets carried therein, and all Commodity
Accounts and Commodity Contracts;

(o) all Letter-of-Credit Rights and other Supporting Obligations;

(p) all “commercial tort claims” (within the meaning of Section 9-102(a)(13) of
the NYUCC) arising out of the events described in Annex 7;

(q) all of the Intercompany Documents, including, without limitation, all other
agreements or documents now existing or hereafter entered into by such Grantor
relating to the Intercompany Documents, including without limitation, all other
instruments, agreements and documents executed and delivered with respect to
such agreements, as the same may be amended, supplemented or otherwise modified
from time to time in accordance with the terms thereof and the terms of this
Agreement and the other Loan Documents (the agreements described in this clause
(q), as so amended, supplemented or modified, being the “Intercompany Assigned
Agreements”), including, without limitation, all rights of such Grantor (i) to
receive moneys due and to become due under or pursuant to the Intercompany
Assigned Agreements, to compel performance and otherwise to exercise all
remedies thereunder, including, without limitation, all rights to make
determinations, to exercise any election or option contained in such agreements
(including, but not limited to, termination thereof), to give or receive any
notice or consent, to demand and receive any property which is the subject of
any of the Intercompany Assigned Agreements, to file any claims and generally to
take any action which (in the opinion of the Collateral Agent) may be necessary
or advisable in connection with any of the foregoing; (ii) to receive the
proceeds of any claim for damages arising out of or for breach of any
Intercompany Assigned Agreement and proceeds of any insurance, indemnity,
warranty or guaranty with respect to the Intercompany Assigned Agreements; and
(iii) to all of such Grantor’s right, title and interest in, to and under the
Intercompany Assigned Documents;

(r) all agreements, including, without limitation, each and all of the
Underlying Loan Documents and all agreements or documents now existing or
hereafter entered into by such Grantor relating to the acquisition, development,
construction, supply, operation, maintenance or use and occupancy of any
Underlying Project, including without limitation, all other instruments,
agreements and documents executed and delivered with respect to such agreements,
as the same may be amended, supplemented or otherwise modified from time to time
in accordance with the terms thereof and the other Underlying Loan Documents
(the agreements described in this clause (r), as so amended, supplemented or
modified, being the “Underlying Assigned Agreements”, and together with the
Intercompany Assigned Agreements, collectively, the “Assigned Agreements”),
including, without limitation, all rights of such Grantor (i) to receive moneys
due and to become due under or pursuant to the Underlying Assigned Agreements,
to compel performance and otherwise to exercise all remedies thereunder,
including, without limitation, all rights to make determinations, to exercise
any election or option contained in such agreements (including, but not limited
to, termination

 

7



--------------------------------------------------------------------------------

thereof), to give or receive any notice or consent, to demand and receive any
property which is the subject of any of the Underlying Assigned Agreements, to
file any claims and generally to take any action which (in the opinion of the
Collateral Agent) may be necessary or advisable in connection with any of the
foregoing; (ii) to receive the proceeds of any claim for damages arising out of
or for breach of any Underlying Assigned Agreement and proceeds of any
insurance, indemnity, warranty or guaranty with respect to the Underlying
Assigned Agreements; (iii) to any warranties, performance bonds or letters of
credit of any manufacturer, contractor or subcontractor or any other Person
pursuant to or relating to the Underlying Assigned Agreements; and (iv) to all
of such Grantor’s right, title and interest in, to and under the Underlying Loan
Documents; and

(s) all Proceeds of any of the Collateral, all Accessions to and substitutions
and replacements for, any of the Collateral, and all offspring, rents, profits
and products of any of the Collateral, and, to the extent related to any
Collateral, all books, correspondence, credit files, records, invoices and other
papers (including all tapes, cards, computer runs and other papers and documents
in the possession or under the control of such Grantor or any computer bureau or
service company from time to time acting for such Grantor).

For the avoidance of doubt, the Lien of the Collateral Agent for the benefit of
the Secured Parties may from time to time be released with respect to one or
more Approved Financings in accordance with Section 9.1.5 of the Loan Agreement,
the provisions of such Section 9.1.5 controlling any such Collateral Release.

IT BEING UNDERSTOOD, HOWEVER, that in no event shall the security interests
granted under this Section 3 attach to any lease, license, permit, Governmental
Approval, contract, property rights or agreement to which such Grantor is a
party (or to any of its rights or interests thereunder) if and for so long as
the grant of such security interest would constitute or result in either (i) the
abandonment, invalidation or unenforceability of any right, title or interest of
such Grantor therein or (ii) in a breach or termination pursuant to the terms
of, or a default under, any such lease, license, contract, property rights or
agreement (other than to the extent that any such term would be rendered
ineffective by Sections 9-406, 9-407, 9-408 or 9-409 of the NYUCC); provided,
however, that the Collateral shall include and such security interest shall
attach immediately at such time as the condition causing such abandonment,
invalidation or unenforceability shall be remedied and to the extent severable,
shall attach immediately to any portion of such lease, license, permit,
Governmental Approval, contract, property rights or agreement that does not
result in any of the consequences specified in (i) or (ii) above.

Section 4. Further Assurances; Remedies. In furtherance of the grant of the
security interest pursuant to Section 3, each Grantor hereby agrees with the
Collateral Agent as follows:

4.01 Delivery and Other Perfection. Such Grantor shall promptly from time to
time give, execute, deliver, file, record, authorize or obtain all such
financing statements, continuation statements, notices, instruments, documents,
agreements or consents or other papers as may be necessary in the reasonable
judgment of the Collateral Agent to create, preserve,

 

8



--------------------------------------------------------------------------------

perfect, maintain the perfection of or validate the security interest granted
pursuant hereto or to enable the Collateral Agent to exercise and enforce its
rights hereunder with respect to such security interest, and without limiting
the foregoing, shall:

(a) if any of the Investment Property or Financial Assets (other than cash to
the extent cash is treated as a Financial Asset) constituting part of the
Collateral are received by such Grantor, forthwith (x) deliver to the Collateral
Agent the certificates or instruments representing or evidencing the same, duly
endorsed in blank or accompanied by such instruments of assignment and transfer
in such form and substance as the Collateral Agent may reasonably request, all
of which thereafter shall be held by the Collateral Agent, pursuant to the terms
of this Agreement, as part of the Collateral and (y) take such other action as
the Collateral Agent may reasonably deem necessary or appropriate to duly record
or otherwise perfect the security interest created hereunder in such Collateral;

(b) promptly from time to time deliver to the Collateral Agent any and all
Instruments and Assigned Agreements constituting part of the Collateral,
endorsed and/or accompanied by such instruments of assignment and transfer in
such form and substance as the Collateral Agent may request;

(c) promptly from time to time enter into such control agreements, each in form
and substance reasonably acceptable to the Collateral Agent, as may be required
to perfect the security interest created hereby in any and all Investment
Property, Electronic Chattel Paper and Letter-of-Credit Rights, and will
promptly furnish to the Collateral Agent true copies thereof;

(d) promptly from time to time upon the request of the Collateral Agent, execute
and deliver such short-form security agreements as the Collateral Agent may
reasonably deem necessary or desirable to protect the interests of the
Collateral Agent in respect of that portion of the Collateral consisting of
Intellectual Property;

(e) keep full and accurate books and records relating to the Collateral, and
stamp or otherwise mark such books and records in such manner as the Collateral
Agent may reasonably require in order to reflect the security interests granted
by this Agreement; and

(f) as provided in the Loan Agreement, permit representatives of the Collateral
Agent to inspect and make abstracts from its books and records pertaining to the
Collateral, and to be present at such Grantor’s place of business to receive
copies of communications and remittances relating to the Collateral, and forward
copies of any notices or communications received by such Grantor with respect to
the Collateral, all in such manner as the Collateral Agent may reasonably
require.

4.02 Other Financing Statements or Control. Such Grantor shall not (a) file or
suffer to be on file, or authorize or permit to be filed or to be on file, (or
permit to remain in effect, any financing statement or other similar notice of
any Lien of which it has Knowledge), in any jurisdiction, any financing
statement or like instrument with respect to any of the Collateral

 

9



--------------------------------------------------------------------------------

in which the Collateral Agent is not named as the sole secured party, (b) cause
or permit any Person other than the Collateral Agent to have “control” (within
the meaning of Sections 9-104, 9-105, 9-106 or 9-107 of the NYUCC) of any
Deposit Account, Electronic Chattel Paper, Investment Property or
Letter-of-Credit Right constituting part of the Collateral or (c) open, maintain
or otherwise have any Deposit Account, Securities Account, Commodities Account
or any other account other than as are subject to an account control agreement
in favor of the Collateral Agent in form and substance satisfactory to the
Collateral Agent.

4.03 Preservation of Rights. The Collateral Agent shall not be required to take
steps necessary to preserve any rights against prior parties to any of the
Collateral. Nothing herein shall require the Collateral Agent to file any
financing statement, continuation statement or amendment thereto in any public
office at any time or times or to otherwise take any action to perfect or
maintain the perfection of the Lien on any property granted to the Collateral
Agent under any Security Document or to give notice of any such Lien to any
third party.

4.04 Special Provisions Relating to Certain Collateral.

(a) Intellectual Property.

(i) For the purpose of enabling the Collateral Agent to exercise rights and
remedies under Section 4.05 at such time as the Collateral Agent shall be
lawfully entitled to exercise such rights and remedies, and for no other
purpose, such Grantor hereby grants to the Collateral Agent, to the extent such
grant is permissible under the applicable granting documents and Applicable Law,
an irrevocable, non-exclusive license (exercisable without payment of royalty or
other compensation to it) to use, assign, license or sublicense any of the
Intellectual Property now owned or hereafter acquired by it, wherever the same
may be located, including in such license to the extent permitted under the
applicable license agreement reasonable access to all media in which any of the
licensed items may be recorded or stored and to all computer programs used for
the compilation or printout thereof (as provided in Section 12.3 of the Loan
Agreement).

(ii) Notwithstanding anything contained herein to the contrary, but subject to
any provision of the Loan Documents that limits the rights of such Grantor to
dispose of its property, so long as no Event of Default shall have occurred and
be continuing, such Grantor will be permitted to exploit, use, enjoy, protect,
license, sublicense, assign, sell, dispose of or take other actions with respect
to the Intellectual Property in the ordinary course of the business of such
Grantor. In furtherance of the foregoing, so long as no Event of Default shall
have occurred and be continuing, the Collateral Agent shall from time to time,
upon the reasonable request of such Grantor, execute and deliver any
instruments, certificates or other documents, in the form so requested, that
such Grantor shall have certified are appropriate in its judgment to allow it to
take any action permitted above (including relinquishment of the license
provided pursuant to clause (i) immediately above as to any specific
Intellectual Property). Further, when all Obligations shall have been
indefeasibly paid in full in cash and the

 

10



--------------------------------------------------------------------------------

Loan Agreement shall have expired or been terminated or upon the express release
of the Collateral by the Collateral Agent in accordance with Section 4.12 or
otherwise, the Collateral Agent shall grant back to such Grantor the license
granted pursuant to clause (i) immediately above. The exercise of rights and
remedies under Section 4.05 by the Collateral Agent shall not terminate the
rights of the holders of any licenses or sublicenses theretofore granted by such
Grantor in accordance with the first sentence of this clause (ii).

(b) Chattel Paper. Such Grantor shall (i) deliver to the Collateral Agent each
original of each item of Chattel Paper at any time constituting part of the
Collateral other than any Chattel Paper received, held, or obtained by such
Grantor in the normal course of business, and (ii) cause each such original and
each copy thereof to bear a conspicuous legend, in form and substance reasonably
satisfactory to the Collateral Agent, indicating that such Chattel Paper is
subject to the security interest granted hereby and that purchase of such
Chattel Paper by a Person other than the Collateral Agent without the consent of
the Collateral Agent would violate the rights of the Collateral Agent.

(c) Assigned Agreements.

(i) Anything herein to the contrary notwithstanding, (i) such Grantor shall
(until acquisition of such Grantor’s rights by a third party other than an
Affiliate as a consequence of foreclosure, assumption or transfer of the
Assigned Agreements), remain liable under the Assigned Agreements to the extent
set forth therein to perform all of its duties and obligations thereunder to the
same extent as if this Agreement had not been executed; (ii) the exercise by the
Collateral Agent of any of the rights hereunder (other than following an
acquisition of such Grantor’s rights by a third party other than an Affiliate as
a consequence of foreclosure, assumption or transfer of the Assigned Agreements)
shall not release such Grantor from any of its duties or obligations under the
Assigned Agreements; and (iii) until assumed or transferred as aforesaid, the
Collateral Agent shall have no obligation or liability under the Assigned
Agreements by reason of this Agreement, nor shall the Collateral Agent be
obligated to perform any of the obligations or duties of such Grantor thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder.

(ii) Except as otherwise provided in this clause (ii), such Grantor shall
continue to collect, at its own expense, all amounts due or to become due to
such Grantor under the Assigned Agreements. In connection with such collections,
such Grantor may take (and during an Event of Default, at the Collateral Agent’s
direction shall take) such action as such Grantor or the Collateral Agent, as
applicable, may deem necessary or advisable to enforce collection of the amounts
due under the Assigned Agreements. Such Grantor agrees and confirms that it
shall notify each party to the Assigned Agreements of the grant of the security
interest therein and assignment thereof to the Collateral Agent and instruct
each of them that all payments due or to become due and all

 

11



--------------------------------------------------------------------------------

amounts payable to such Grantor thereunder shall be made directly to the
Collateral Agent for deposit into the Revenue Account or another account
designated by the Collateral Agent. No Grantor shall, except as specifically
required or permitted by the Underlying Loan Documents, take any action in
connection with any Assigned Agreement which would impair the security interest
of the Collateral Agent in the Collateral.

4.05 Remedies.

(a) Rights and Remedies Generally upon an Event of Default. If an Event of
Default shall have occurred and is continuing, the Collateral Agent shall have
all of the rights and remedies with respect to the Collateral of a secured party
under the NYUCC (whether or not the Uniform Commercial Code is in effect in the
jurisdiction where the rights and remedies are asserted) and such additional
rights and remedies to which a secured party is entitled under the laws in
effect in any jurisdiction where any rights and remedies hereunder may be
asserted, including the right, to the fullest extent permitted by law, to
exercise all voting, consensual and other powers of ownership pertaining to the
Collateral as if the Collateral Agent were the sole and absolute owner thereof
(and such Grantor agrees to take all such action as may be appropriate to give
effect to such right); and without limiting the foregoing:

(i) the Collateral Agent in its discretion may, in its name or in the name of
such Grantor or otherwise, demand, sue for, collect or receive any money or
other property at any time payable or receivable on account of or in exchange
for any of the Collateral, but shall be under no obligation to do so;

(ii) the Collateral Agent may make any reasonable compromise or settlement
deemed desirable with respect to any of the Collateral and may extend the time
of payment, arrange for payment in installments, or otherwise modify the terms
of, any of the Collateral;

(iii) the Collateral Agent may require such Grantor to notify (and such Grantor
hereby authorizes the Collateral Agent to so notify) each account debtor in
respect of any Account (as defined in the NYUCC), Chattel Paper or General
Intangible, and each obligor on any Instrument, constituting part of the
Collateral and on any Assigned Agreement that such Collateral has been assigned
to the Collateral Agent hereunder, and to instruct that any payments due or to
become due in respect of such Collateral shall be made directly to the
Collateral Agent or as it may direct (and if any such payments, or any other
Proceeds of the Collateral, are received by such Grantor they shall be held in
trust by such Grantor for the benefit of the Collateral Agent and as promptly as
possible remitted or delivered to the Collateral Agent for application as
provided herein);

(iv) the Collateral Agent may require such Grantor to assemble the Collateral at
such place or places, reasonably convenient to the Collateral Agent and such
Grantor, as the Collateral Agent may direct;

 

12



--------------------------------------------------------------------------------

(v) the Collateral Agent may apply the Account Collateral and any money or other
property therein to payment of the Obligations;

(vi) the Collateral Agent may sell, lease, assign or otherwise dispose of all or
any part of the Collateral, at such place or places as the Collateral Agent
deems best, and for cash or for credit or for future delivery (without thereby
assuming any credit risk), at public or private sale, without demand of
performance or notice of intention to effect any such disposition or of the time
or place thereof (except such notice as is required by applicable statute and
cannot be waived), and the Collateral Agent or anyone else may be the purchaser,
lessee, assignee or recipient of any or all of the Collateral so disposed of at
any public sale (or, to the extent permitted by law, at any private sale) and
thereafter hold the same absolutely, free from any claim or right of whatsoever
kind, including any right or equity of redemption (statutory or otherwise), of
such Grantor, any such demand, notice and right or equity being hereby expressly
waived and released to the extent permitted by law. In the event of any sale,
assignment, or other disposition of any of the Trademark Collateral, the
goodwill connected with and symbolized by the Trademark Collateral subject to
such disposition shall be included. The Collateral Agent may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for the
sale, and such sale may be made at any time or place to which the sale may be so
adjourned;

(vii) the Collateral Agent may exercise dominion and control over and refuse to
permit further withdrawals from any Deposit Account (including without
limitation the Revenue Account) and provide instructions directing the
disposition of funds in any such Deposit Accounts and provide entitlement orders
with respect to Security Entitlements and other Investment Property constituting
a part of the Collateral and, without notice to such Grantor, transfer to or
register in the name of the Collateral Agent or any of its nominees any or all
security Collateral;

(viii) the Collateral Agent may in the name of such Grantor or its own name, or
otherwise, take possession of and indorse and collect any checks, drafts, notes,
acceptances or other instruments for the payment of moneys due under any
Assigned Agreements and execute, in connection with any sale provided for in
this Section 4.05, any endorsements, assignments or other instruments or
documents of conveyance or transfer with respect to the Collateral; and

(ix) the Collateral Agent may make formal application for the transfer of all of
such Grantor’s permits, licenses, approvals, and the like relating to the
Assigned Agreements or to such Grantor’s business to the Collateral Agent or to
any assignee of the Collateral Agent or to any purchaser of any of the
Collateral to the extent the same are assignable in accordance with their terms
and Applicable Law.

 

13



--------------------------------------------------------------------------------

The Proceeds of each collection, sale or other disposition under this
Section 4.05, including by virtue of the exercise of any license granted to the
Collateral Agent in Section 4.04(a), shall be applied in accordance with
Section 4.09.

(b) Certain Securities Act Limitations. Such Grantor recognizes that, by reason
of certain prohibitions contained in the Securities Act of 1933, as amended, and
applicable state securities laws, the Collateral Agent may be compelled, with
respect to any sale of all or any part of the Collateral, to limit purchasers to
those who will agree, among other things, to acquire the Collateral for their
own account, for investment and not with a view to the distribution or resale
thereof. Such Grantor acknowledges that any such private sales may be at prices
and on terms less favorable to the Collateral Agent than those obtainable
through a public sale without such restrictions, and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner and that the Collateral Agent shall
have no obligation to engage in public sales and no obligation to delay the sale
of any Collateral for the period of time necessary to permit the issuer thereof
to register it for public sale.

(c) Notice. Such Grantor agrees that to the extent the Collateral Agent is
required by Applicable Law to give reasonable prior notice of any sale or other
disposition of any Collateral, ten (10) Business Days’ notice shall be deemed to
constitute reasonable prior notice.

4.06 Deficiency. If the proceeds of sale, collection or other realization of or
upon the Collateral pursuant to Section 4.05 are insufficient to cover the costs
and expenses of such realization and the payment and performance in full of the
Obligations, such Grantor shall remain liable for any deficiency.

4.07 Locations; Names, Etc. Without at least thirty (30) days’ prior written
notice to the Collateral Agent, such Grantor shall not (i) change its “location”
(within the meaning of Section 9-307 of the NYUCC), (ii) change its name from
the name shown as its current legal name on Annex 1, or (iii) agree to or
authorize any modification of the terms of any item of Collateral that would
result in a change thereof from one Uniform Commercial Code category to another
such category (such as from a General Intangible to Investment Property), if the
effect thereof would be to result in a loss of perfection of, or diminution of
priority for, the security interests created hereunder in such item of
Collateral, or the loss of control (within the meaning of Sections 9-104, 9-105,
9-106 or 9-107 of the NYUCC) over such item of Collateral.

4.08 Private Sale. The Collateral Agent shall incur no liability as a result of
the sale of the Collateral, or any part thereof, at any private sale pursuant to
Section 4.05 conducted in a commercially reasonable manner. Such Grantor hereby
waives any claims against the Collateral Agent arising by reason of the fact
that the price at which the Collateral may have been sold at such a private sale
was less than the price that might have been obtained at a public sale or was
less than the aggregate amount of the Obligations, even if the Collateral Agent
accepts the first offer received and does not offer the Collateral to more than
one offeree.

 

14



--------------------------------------------------------------------------------

4.09 Application of Proceeds. Except as otherwise herein expressly provided and
except as provided below in this Section 4.09, the Proceeds of any collection,
sale or other realization of all or any part of the Collateral pursuant hereto,
and any other cash at the time held by the Collateral Agent under this
Section 4, shall be applied by the Collateral Agent:

First, to the payment of the costs and expenses of such collection, sale or
other realization, including reasonable out-of-pocket costs and expenses of the
Collateral Agent and the reasonable fees and expenses of its agents and counsel,
and all expenses incurred and advances made by the Collateral Agent in
connection therewith;

Second, to the payment in full of the Obligations, in accordance with the Loan
Agreement, in such order as the Collateral Agent shall in its sole discretion
determine; and

Third, to the Depositary Bank for deposit into the Revenue Account to be applied
in accordance with Section 3.4 of the Depositary Agreement.

4.10 Attorney-in-Fact. Without limiting any rights or powers granted by this
Agreement to the Collateral Agent while no Event of Default has occurred and is
continuing, upon the occurrence and during the continuance of any Event of
Default, for the purposes of allowing the Collateral Agent to exercise its
rights and remedies hereunder and under the Loan Documents, such Grantor hereby
constitutes and appoints the Collateral Agent its true and lawful
attorney-in-fact (such appointment being irrevocable and coupled with an
interest), with full power of substitution and with full authority in the place
and stead of such Grantor and in the name of such Grantor to take any action and
to execute any instrument that the Collateral Agent may deem reasonably
necessary or advisable to accomplish the purposes of this Agreement, including,
without limitation, the following:

(a) to obtain and adjust insurance required to be maintained by such Grantor
under the Loan Agreement or paid to the Collateral Agent pursuant to the Loan
Agreement;

(b) to request, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

(c) to receive, endorse and collect any drafts or other instruments, documents
and chattel paper in connection with clause (b) above;

(d) to file any claims or take any action or institute any proceedings that the
Collateral Agent may deem necessary or desirable for the collection of any of
the Collateral or otherwise to enforce the rights of the Collateral Agent with
respect to any of the Collateral;

(e) to prepare and file any UCC financing statements against such Grantor as
debtor;

 

15



--------------------------------------------------------------------------------

(f) to take or cause to be taken all actions necessary to perform or comply or
cause performance or compliance with the terms of this Agreement, including,
without limitation, access to pay or discharge taxes or Liens (other than the
Liens created in favor of the Collateral Agent for the benefit of the Secured
Parties) levied or placed upon or threatened against the Collateral, the
legality or validity thereof and the amounts necessary to discharge the same to
be determined by the Collateral Agent in its sole discretion, any such payments
made by the Collateral Agent to become obligations of such Grantor to the
Collateral Agent, due and payable immediately without demand; and

(g) to sell, transfer, pledge, make any agreement with respect to or otherwise
deal with any of the Collateral as fully and completely as though the Collateral
Agent were the absolute owner thereof for all purposes (but subject to the terms
of this Agreement).

4.11 Perfection and Recordation. Such Grantor authorizes, without releasing such
Grantor from its obligation to do so, the Collateral Agent to file Uniform
Commercial Code financing statements, including amendments and continuations,
including those describing the Collateral as “all assets” or “all personal
property and fixtures” of such Grantor and in the case of a financing statement
filed as a fixture filing, a sufficient description of the real property to
which such Collateral relates (provided, that no such description shall be
deemed to modify the description of Collateral set forth in Section 3).

4.12 Termination. When all Obligations shall have been indefeasibly paid in full
in cash and the Loan Agreement shall have expired or been terminated as
evidenced by a letter agreement among the Grantors and the Administrative Agent
(the “Payoff Letter”), this Agreement shall terminate, and the Collateral Agent
shall, at such Grantor’s cost and expense, forthwith cause to be assigned,
transferred and delivered, against receipt but without any recourse, warranty or
representation whatsoever, any remaining Collateral and money received in
respect thereof, to or on the order of such Grantor and to be released and
canceled all licenses and rights referred to in Section 4.04(a). The Collateral
Agent shall also, at the expense of such Grantor, execute and deliver to such
Grantor upon such termination such Uniform Commercial Code termination
statements and such other documentation as shall be reasonably requested by such
Grantor to effect the termination and release of the liens on the Collateral as
required by this Section 4.12 and the Payoff Letter.

4.13 Further Assurances. Such Grantor agrees that, from time to time upon the
written request of the Collateral Agent, it shall execute and deliver such
further documents and do such other acts and things as the Collateral Agent may
reasonably request in order fully to effect the purposes of this Agreement. The
Collateral Agent shall release any lien covering any asset that has been
disposed of in accordance with the provisions of the Loan Documents.

4.14 No Marshalling.

(a) To the fullest extent permitted by law, such Grantor hereby agrees that it
shall not invoke any law relating to the marshalling of Collateral which might
cause delay in or impede the enforcement of the Collateral Agent’s rights or
remedies under this Agreement, and, to the fullest extent permitted by law, such
Grantor hereby irrevocably waives the benefits of all such laws (including any
right to a marshalling of assets or a sale or inverse order of alienation).

 

16



--------------------------------------------------------------------------------

(b) Such Grantor hereby waives, to the maximum extent permitted by law (i) all
rights under any law to require the Collateral Agent to pursue any other Person,
any security which the Collateral Agent may hold, or any other remedy before
proceeding against such Grantor; (ii) all rights to require the Collateral Agent
to give any notices of any kind, including, without limitation, notices of
nonpayment, nonperformance, protest, dishonor, default, delinquency or
acceleration, or to make any presentments, demands or protests, except as
expressly provided in this Agreement; other than notices required by the Loan
Documents; (iii) all rights to assert the bankruptcy or insolvency of such
Grantor as a defense hereunder or as the basis for rescission hereof; (iv) all
defenses based on any change in the time, manner or place of payment of, or in
any other term of the Obligations; (v) any exchange, release or non-perfection
of any lien on any Collateral; and (vi) all suretyship and such Grantor’s
defenses generally. Such Grantor, to the maximum extent permitted by law hereby
agrees that it will not invoke, claim or assert the benefit of any rule of law
or statute now or hereafter in effect (including, without limitation, any right
to prior notice or judicial hearing in connection with the Collateral Agent’s
possession, custody or disposition of any Collateral or any appraisal,
valuation, stay, extension, moratorium or redemption law), or take or omit to
take any other action, that would or could reasonably be expected to have the
effect of delaying, impeding or preventing the exercise of any rights and
remedies in respect of the Collateral, the absolute sale of any of the
Collateral or the possession thereof by any purchaser at any sale thereof, and
waives the benefit of all such laws and further agrees that it will not hinder,
delay or impede the execution of any power granted hereunder to the Collateral
Agent or, but that it will permit the execution of every such power as though no
such laws were in effect.

Section 5. Miscellaneous.

5.01 Notices. All notices, requests and other communications provided for in
this Agreement shall be given in accordance with Section 9.2 of the Depositary
Agreement; provided, that the addresses for notices to the parties hereto shall
be given at such Person’s address shown on the signature pages hereof.

5.02 No Waiver. No failure on the part of the Collateral Agent to exercise, and
no course of dealing with respect to, and no delay in exercising, any right,
power or remedy hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise by the Collateral Agent of any right, power or remedy
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The remedies provided herein are cumulative and
are not exclusive of any remedies provided by law.

5.03 Amendments, Etc. The terms of this Agreement may be waived, altered or
amended only by an instrument in writing duly executed by an authorized
representative of each Grantor and the Collateral Agent.

 

17



--------------------------------------------------------------------------------

5.04 Expenses. Each Grantor agrees to reimburse the Collateral Agent for all
reasonable costs and expenses incurred by it (including the reasonable fees and
expenses of legal counsel) in connection with (i) any Default and any
enforcement or collection proceeding resulting therefrom, including all manner
of participation in or other involvement with (w) performance by the Collateral
Agent of any obligations of such Grantor in respect of the Collateral that such
Grantor has failed or refused to perform, (x) bankruptcy, insolvency,
receivership, foreclosure, winding up or liquidation proceedings, or any actual
or attempted sale, or any exchange, enforcement, collection, compromise or
settlement in respect of any of the Collateral, and for the care of the
Collateral and defending or asserting rights and claims of the Collateral Agent
in respect thereof, by litigation or otherwise, including expenses of insurance,
(y) judicial or regulatory proceedings and (z) workout, restructuring or other
negotiations or proceedings (whether or not the workout, restructuring or
transaction contemplated thereby is consummated) and (ii) the enforcement of
this Section 5.04, and all such costs and expenses shall be Obligations entitled
to the benefits of the collateral security provided pursuant to Section 3.

5.05 Successors and Assigns; Continuing Security Interest. This Agreement shall
be binding upon and inure to the benefit of the respective successors and
permitted assigns of each Grantor, the Collateral Agent and the Secured Parties
(provided, that no Grantor shall assign or transfer its rights or obligations
hereunder without the prior written consent of the Collateral Agent). This
Agreement shall create a continuing security interest in the Collateral and
shall remain in full force and effect until the indefeasible payment in full in
cash of all Obligations and the expiration or termination of the Loan Agreement,
be binding upon each Grantor, their respective successors and assigns, and
inure, together with the rights and remedies of the Collateral Agent hereunder,
to the benefit of the Collateral Agent and its successors, transferees and
assigns. Without limiting the generality of the foregoing, but subject to the
terms and transfer restrictions of the Loan Agreement, the Collateral Agent may
assign or otherwise transfer its rights under the Loan Documents to any other
Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to the Collateral Agent herein or otherwise.

5.06 Counterparts. This Agreement may be executed by one or more of the parties
hereto on any number of separate counterparts, by facsimile or electronic mail,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signatures are
physically attached to the same document. A facsimile or “pdf” signature page
shall constitute an original for purposes hereof.

5.07 Governing Law; Submission to Jurisdiction, Etc. UNLESS EXPRESSLY PROVIDED
IN ANY OTHER LOAN DOCUMENT, THIS AGREEMENT AND ALL CLAIMS SHALL BE GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW
PRINCIPLES EXCEPT SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS
LAW AND FEDERAL LAWS RELATING TO NATIONAL BANKS. EACH PARTY HEREBY CONSENTS TO
THE NON-EXCLUSIVE JURISDICTION OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH
JURISDICTION OVER NEW YORK COUNTY, THE STATE OF NEW YORK AND THE SOUTHERN

 

18



--------------------------------------------------------------------------------

DISTRICT OF NEW YORK IN ANY DISPUTE, ACTION, LITIGATION OR OTHER PROCEEDING
RELATING IN ANY WAY TO THIS AGREEMENT, AND AGREES THAT ANY DISPUTE, ACTION,
LITIGATION OR OTHER PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN ANY SUCH COURT.
EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ALL CLAIMS, OBJECTIONS AND
DEFENSES THAT IT MAY HAVE REGARDING ANY SUCH COURT’S PERSONAL OR SUBJECT MATTER
JURISDICTION, VENUE OR INCONVENIENT FORUM. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS.

5.08 WAIVER OF JURY TRIAL. To the fullest extent permitted by Applicable Law,
each Grantor waives (a) the right to trial by jury (which Collateral Agent
hereby also waives) in any proceeding or dispute of any kind relating in any way
to this Agreement, the Obligations or the Collateral; (b) presentment, demand,
protest, notice of presentment, default, non-payment, maturity, release,
compromise, settlement, extension or renewal of any commercial paper, accounts,
documents, instruments, chattel paper and guaranties at any time held by
Collateral Agent on which any Grantor may in any way be liable, and hereby
ratifies anything Collateral Agent may do in this regard; (c) notice prior to
taking possession or control of any Collateral; (d) any bond or security that
might be required by a court prior to allowing Collateral Agent to exercise any
rights or remedies; (e) the benefit of all valuation, appraisement and exemption
laws; (f) any claim against Collateral Agent or any Lender, on any theory of
liability, for special, indirect, consequential, exemplary or punitive damages
(as opposed to direct or actual damages) in any way relating to any Enforcement
Action, the Obligations, this Agreement or transactions relating thereto; and
(g) notice of acceptance hereof. Each Grantor acknowledges that the foregoing
waivers are a material inducement to Collateral Agent entering into this
Agreement and that they are relying upon the foregoing in their dealings with
the Grantors. Each Grantor has reviewed the foregoing waivers with its legal
counsel and has knowingly and voluntarily waived its jury trial and other rights
following consultation with legal counsel. In the event of litigation, this
Agreement may be filed as a written consent to a trial by the court.

5.09 Captions. The captions and section headings appearing herein are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

5.10 Agents and Attorneys-in-Fact. The Collateral Agent may employ agents and
attorneys-in-fact in connection herewith and shall not be responsible for the
negligence or misconduct of any such agents or attorneys-in-fact selected by it
in good faith and with due care.

5.11 Severability. Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be valid under Applicable Law. If any provision
is found to be invalid under Applicable Law, it shall be ineffective only to the
extent of such invalidity and the remaining provisions of this Agreement shall
remain in full force and effect.

5.12 Collateral Agent. The Bank of New York Mellon, in performance of its duties
as Collateral Agent hereunder, shall enjoy all rights and protections afforded
it as the Collateral Agent under the Depositary Agreement (as defined in the
Loan Agreement) and the Depositary Agreement (as defined in the Other Loan
Agreement), respectively.

 

19



--------------------------------------------------------------------------------

5.13 Instruction of Collateral Agent by Administrative Agent. Notwithstanding
anything to the contrary contained in this Agreement, the Collateral Agent will
not commence any exercise of remedies or any foreclosure actions or otherwise
take any action or proceeding against or in respect of any of the Collateral,
including the delivering of any notice required to be delivered or the giving of
any instruction required to be given by the Collateral Agent hereunder, unless
and until it shall have been directed by written notice of the Administrative
Agent on behalf of the Secured Parties and then only in accordance with the
provisions of such notice, this Agreement and the other Security Documents.

5.14 Intercreditor Agreement. Notwithstanding anything herein to the contrary,
the Lien granted to the Collateral Agent pursuant to this Agreement and the
exercise of any right or remedy by Collateral Agent hereunder are subject to the
provisions of that certain Intercreditor Agreement, dated as of July [    ],
2013 (as amended, amended and restated, supplemented, restated, replaced,
refinanced or otherwise modified from time to time, the “Intercreditor
Agreement”) among each Grantor, the Administrative Agent, the Administrative
Agent (as defined in the Other Loan Agreement), the Collateral Agent and the
Collateral Agent (as defined in the Other Loan Agreement). In the event of any
conflict between the terms of the Intercreditor Agreement and this Agreement,
the terms of the Intercreditor Agreement shall govern and control.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed and delivered as of the day and year first above written.

 

HASI CF I BORROWER LLC,

a Delaware limited liability company,

as a Grantor

By:  

 

  Jeffrey W. Eckel, President   Addresses for Notices to Grantor:   1906 Towne
Centre Blvd, Suite 370   Annapolis, MD 21401   Attn: Legal Department  
Telecopy: 410-571-6199   Electronic Mail: legaldepartment@hannonarmstrong.com

HAT CF I BORROWER LLC,

a Delaware limited liability company,

as a Grantor

By:  

 

  Jeffrey W. Eckel, President   Addresses for Notices to Grantor:   1906 Towne
Centre Blvd, Suite 370   Annapolis, MD 21401   Attn: Legal Department  
Telecopy: 410-571-6199   Electronic Mail: legaldepartment@hannonarmstrong.com



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON, as Collateral Agent By:  

 

  Name:   Title:   Addresses for Notices to the Collateral Agent:   The Bank of
New York Mellon   Corporate Trust   Asset-Backed Securities   101 Barclay St -
4W   New York NY 10286   Telephone: [                    ]   Facsimile:
[                    ]   Email: [                    ]   Attention:
[                    ]   with copies (for informational purposes only) to:  
Hunton & Williams LLP   200 Park Avenue, 52nd Floor   New York, NY 10166  
Telephone: 212.309.1093   Facsimile: 212.309.1100   Email: jsirgado@hunton.com  
Attention: Jo Anne Sirgado



--------------------------------------------------------------------------------

ANNEX 1

FILING DETAILS

Grantors:

 

Full and Correct Legal Name:   

(i) HASI CF I Borrower LLC

(ii) HAT CF I Borrower LLC

Type of Organization:   

(i) Limited Liability Company

(ii) Limited Liability Company

Jurisdiction of Organization:   

(i) Delaware

(ii) Delaware

Organizational ID Number:   

(i) 5323689

(ii) 5323675

Mailing Address:   

(i) 1906 Towne Centre Boulevard, Suite 370, Annapolis, Maryland 21401

(ii) 1906 Towne Centre Boulevard, Suite 370, Annapolis, Maryland 21401

Location of Chief Executive Office:   

(i) 1906 Towne Centre Boulevard, Suite 370, Annapolis, Maryland 21401

(ii) 1906 Towne Centre Boulevard, Suite 370, Annapolis, Maryland 21401

Location of any financing statement naming any Grantor as debtor:    [None.]

LIST OF PERFECTION ACTIONS

Filing of a financing statement by each Grantor in the office of the Secretary
of State of the State of Delaware.



--------------------------------------------------------------------------------

ANNEX 2

NEW DEBTOR EVENTS

[None.]



--------------------------------------------------------------------------------

ANNEX 3

PROMISSORY NOTES

[None.]



--------------------------------------------------------------------------------

ANNEX 7

LIST OF COMMERCIAL TORT CLAIMS

[None.]